Lumpkin, J.
Applying the rule that pleadings are to be taken most strongly against the pleader, and in view of the allegation that the-plaintiff was at work “at” a “butting saw,” and was engaged in turning logs on a “carriage” in connection therewith, by using a “cant-hook,” and that there was no distinct allegation that he did not see- or know of the “butting saw” and its location, or that it was revolving, or was without any protecting case or cover, or that this did not constitute an obvious danger; and further, in view of the allegation that the danger of the employment also consisted in the fact that the-plaintiff had frequently to turn crooked logs on the “carriage” with the “cant-hook,” and that they were liable to roll back and to jerk him down on to the “carriage,” which was moving, and thus to throw him against the “butting saw,” and that it was not alleged that he did not or could not see this danger, or why his opportunity for seeing it was not equal to that of the master, there was no error in sustaining a demurrer to the declaration seeking- to recover of the master damages for an injury resulting in the manner indicated, although there were-allegations of inexperience- on the part of the. servant' and direction by the alter ego of the master to go to work at the “butting saw,” and of a statement that there was no danger, in response to an expression of apprehension of danger by the plaintiff on going to work.

Judgment affirmed.


All the Justices concur.